       Case 3:20-cv-02731-VC Document 1005 Filed 02/02/21 Page 1 of 14




WILLIAM S. FREEMAN (SBN 82002)                   MANOHAR RAJU (SBN 193771)
wfreeman@aclunc.org                              Public Defender
SEAN RIORDAN (SBN 255752)                        MATT GONZALEZ (SBN 153486)
sriordan@aclunc.org                              Chief Attorney
AMERICAN CIVIL LIBERTIES UNION                   GENNA ELLIS BEIER (SBN 300505)
FOUNDATION OF NORTHERN                           genna.beier@sfgov.org
CALIFORNIA                                       EMILOU H. MACLEAN (SBN 319071)
39 Drumm Street                                  emilou.maclean@sfgov.org
San Francisco, CA 94111                          FRANCISCO UGARTE (SBN 241710)
Telephone: (415) 621-2493                        francisco.ugarte@sfgov.org
Facsimile: (415) 255-8437                        OFFICE OF THE PUBLIC DEFENDER
                                                 SAN FRANCISCO
Attorneys for Petitioners-Plaintiffs             555 Seventh Street
Additional Counsel Listed on Following Page      San Francisco, CA 94103
                                                 Direct: (415) 553-9319
                                                 Facsimile: (415) 553-9810


                          UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF CALIFORNIA
                             SAN FRANCISCO DIVISION


ANGEL DE JESUS ZEPEDA RIVAS,                     CASE NO. 3:20-CV-02731-VC
BRENDA RUBI RUIZ TOVAR, LAWRENCE
KURIA MWAURA, LUCIANO GONZALO                    PLAINTIFFS’ STATUS REPORT
MENDOZA JERONIMO, CORAIMA                        REGARDING IMPLEMENTATION OF
YARITZA SANCHEZ NUÑEZ, JAVIER                    THE YUBA COUNTY JAIL
ALFARO, DUNG TUAN DANG, JUAN JOSE                PRELIMINARY INJUNCTION AND
ERAZO HERRERA, RAJNISH RAJNISH, and              ISSUANCE OF NEW DEPARTMENT
WILLIAN MATIAS RAUDA,                            OF HOMELAND SECURITY
                                                 ENFORCEMENT GUIDANCE
       Petitioners-Plaintiffs,
                                                 JUDGE VINCE CHHABRIA
        v.

DAVID JENNINGS, Acting Director of the
San Francisco Field Office of U.S. Immigration
and Customs Enforcement; TONY PHAM,
Senior Official Performing the Duties of the
Director of the U.S. Immigration and Customs
Enforcement; U.S. IMMIGRATION AND
CUSTOMS ENFORCEMENT; GEO GROUP,
INC.; NATHAN ALLEN, Warden of Mesa
Verde Detention Facility,


              Respondents-Defendants.



                                  CASE NO. 3:20-CV-02731-VC
                                 PLAINTIFFS’ STATUS REPORT
     Case 3:20-cv-02731-VC Document 1005 Filed 02/02/21 Page 2 of 14




BREE BERNWANGER (SBN 331731)                    MARTIN S. SCHENKER (SBN 109828)
bbernwanger@lccrsf.org                          mschenker@cooley.com
HAYDEN RODARTE (SBN 329432)                     COOLEY LLP
hrodarte@lccrsf.org                             101 California Street, 5th Floor
LAWYERS’ COMMITTEE FOR                          San Francisco, CA 94111
CIVIL RIGHTS OF                                 Telephone: (415) 693-2000
SAN FRANCISCO BAY AREA                          Facsimile: (415) 693-2222
131 Steuart St #400
San Francisco, CA 94105                         TIMOTHY W. COOK
Telephone: (415) 814-7631                       (Mass. BBO# 688688)*
                                                tcook@cooley.com
JUDAH LAKIN (SBN 307740)                        FRANCISCO M. UNGER
judah@lakinwille.com                            (Mass. BBO# 698807)*
AMALIA WILLE (SBN 293342)                       funger@cooley.com
amalia@lakinwille.com                           COOLEY LLP
LAKIN & WILLE LLP                               500 Boylston Street
1939 Harrison Street, Suite 420                 Boston, MA 02116
Oakland, CA 94612                               Telephone: (617) 937-2300
Telephone: (510) 379-9216                       Facsimile: (617) 937-2400
Facsimile: (510) 379-9219

JORDAN WELLS (SBN 326491)
jwells@aclusocal.org
STEPHANIE PADILLA (SBN 321568)
spadilla@aclusocal.org
AMERICAN CIVIL LIBERTIES UNION
FOUNDATION OF SOUTHERN
CALIFORNIA
1313 West Eighth Street
Los Angeles, CA 90017
Telephone: (213) 977-9500
Facsimile: (213) 977-5297

                           Attorneys for Petitioners-Plaintiffs
                                *Admitted Pro Hac Vice




                           CASE NO. 3:20-CV-02731-VC
                          PLAINTIFFS’ STATUS REPORT
        Case 3:20-cv-02731-VC Document 1005 Filed 02/02/21 Page 3 of 14




                                        STATUS REPORT

       Plaintiffs submit this status report in advance of the case management conference

scheduled for February 3, 2021 at 2 p.m. (1) to update the Court as to ongoing deficiencies

regarding Federal Defendants’ compliance with the preliminary injunction issued on January 6;

(2) to request that the Court order Federal Defendants to provide additional information

concerning such compliance; and (3) to describe new Department of Homeland Security

(“DHS”) enforcement guidance that Plaintiffs believe require Federal Defendants to change their

practices in ways that will materially affect this case.

       A. Federal Defendants’ Non-Compliance with the Yuba Preliminary Injunction

       On January 6, the Court issued a preliminary injunction requiring Federal Defendants to

take certain measures with respect to Yuba County Jail (“YCJ”) “for the duration of the

outbreak.” (ECF No. 951.) On January 5, Plaintiffs filed a status report describing the Federal

Defendants’ failures to comply with the TRO. (ECF No. 948.) Four weeks later, Federal

Defendants are still failing to comply with the Court’s order in the following four respects:

       1.      Federal Defendants are still not able to provide accurate, complete, and

timely information. Although it appears the Federal Defendants’ counsel have attempted to

obtain accurate, complete, and timely information from YCJ, they have often failed to do so. For

example:

       Example 1: On December 31, in the midst of the rapidly-growing outbreak at YCJ,

Plaintiffs’ counsel e-mailed Federal Defendants’ counsel with questions regarding eight areas of

concern. While Federal Defendants’ counsel immediately responded with information

concerning one area of concern (the status of Juan José Erazo Herrera, who was then




                                              1
                                  CASE NO. 3:20-CV-02731-VC
                                 PLAINTIFFS’ STATUS REPORT
        Case 3:20-cv-02731-VC Document 1005 Filed 02/02/21 Page 4 of 14




experiencing symptoms consistent with COVID-19), they were unable to provide responses in

the other seven areas until January 8.

       Example 2: On January 20, Plaintiffs’ counsel e-mailed Federal Defendants’ counsel with

concerns that Federal Defendants’ daily status reports had not included any details about the

timing and results of regular testing at YCJ since January 7 (except to report that there had been

no positive tests).1 Plaintiffs’ counsel requested information about: the number of weekly tests

administered in that time, when such tests were administered, and when the results of those tests

were returned from the lab to the facility. On January 21, pending answers to Plaintiffs’ specific

questions, Federal Defendants’ counsel shared YCJ’s “testing protocols,” which consisted of a

general statement that YCJ follows CDC guidelines and tests on a seven-day cycle, exclusive of

inmates or detainees who have tested positive for 90 days. That night, Plaintiffs’ counsel e-

mailed Federal Defendants’ counsel to urge the use of Abbott tests on C-Dorm unless they could

verify that class members in that dorm had actually received negative PCR test results. On

January 22, Federal Defendants’ counsel stated they had followed up with YCJ about Plaintiffs’

questions and concerns. Not until the afternoon of January 25 did Federal Defendants’ counsel

report back answers to Plaintiffs’ questions from January 20. The conclusion to be drawn from

this back-and-forth is that until pressed by Plaintiffs (and even then only five days later),

Defendants had no specific knowledge as to any tests being administered since January 7, despite

reporting daily to the Court on the progress of testing. During this time, Plaintiffs’ counsel also




1
 On January 7, class member Juan José Erazo Herrera was identified as COVIC-19-positive and
YCJ reportedly tested all of the other class members in C-Dorm as a result. YCJ had moved Mr.
Erazo Herrera into C-Dorm approximately three days earlier, despite the fact that he was
symptomatic at the time. Mr. Erazo Herrera’s movement to various units within YCJ—and
Plaintiffs’ difficulty obtaining reliable information about his COVID-19 status and the placement
decisions concerning him—is detailed in Plaintiffs’ January 5 status report.
                                             2
                                 CASE NO. 3:20-CV-02731-VC
                                PLAINTIFFS’ STATUS REPORT
        Case 3:20-cv-02731-VC Document 1005 Filed 02/02/21 Page 5 of 14




received questions from several class members regarding the results of tests that had been

administered but never reported back to them, raising concerns that individuals infected with

COVID-19 may have been left in the dorm commingled with healthy class members due to

delays in receiving testing results.

       Example 3: On January 25 the parties met and conferred by telephone to address

Plaintiffs’ concerns about non-compliance with the preliminary injunction. On January 26,

Plaintiffs’ counsel requested additional information on issues discussed during the previous

evening’s meet and confer, including information concerning (1) the testing of class members,

including class-member-by-class-member and test-by-test information similar to what

Defendants’ report for class members at Mesa Verde, (2) any screening tools used at YCJ to

identify people with COVID-19 symptoms, and (3) who is responsible for cleaning cells at YCJ,

what protocols they are required to follow in order to ensure that cells have been thoroughly

cleaned, and how facility staff determine whether mold is present in a cell or housing unit (in

light of class member complaints that they have been moved into cells with filth and mold).2

Plaintiffs again e-mailed Federal Defendants’ counsel on February 1 requesting this information.

Federal Defendants have not yet responded.

       Plaintiffs accordingly remain concerned that Defendants have failed to comply with the

information sharing requirements of the YCJ preliminary injunction (ECF No. 922 at 3, ¶ 12), or

to ensure that YCJ is adequately protecting class members from COVID-19.



2
  This is not the first time that Plaintiffs’ have raised these concerns, which predate the
December 23, 2020 TRO. In response to consistent complaints, even after the issuance of the
TRO, that class members were transferred into visibly soiled cells and instructed to clean them
themselves, Plaintiffs’ counsel asked for specific information regarding the cleaning protocols
and any due diligence conducted by Federal Defendants to ensure compliance with the cleaning
requirement of the TRO via email on December 28, 2020; December 31, 2020; and January 4,
2021. They have never received meaningful information about these issues.
                                              3
                                  CASE NO. 3:20-CV-02731-VC
                                 PLAINTIFFS’ STATUS REPORT
        Case 3:20-cv-02731-VC Document 1005 Filed 02/02/21 Page 6 of 14




       2. Federal Defendants and YCJ continue to undercount symptomatic people. A

review of class member medical records through January 5 reveals at least three aspects of this

problem.3

       First, YCJ checks class members’ vital signs inconsistently. In YCJ’s medical records, it

appears that COVID-19 symptoms are usually noted with vital signs. Accordingly, taking vital

signs is a critical way for YCJ to identify class members (and County detainees) who are

symptomatic. And during a January 25 meet-and-confer call, Federal Defendants stated that YCJ

checks class members’ vital signs twice per day. But for Jose Quintanilla and Rajnish Rajnish—

each of whom tested positive on December 25—there were only two days between December 25

and January 4 where vitals were checked twice. On other days in that period, vitals were either

checked once or not at all. Similarly, during a fifteen-day period, Bryan Apaza’s vitals were only

checked once on five of those days. By missing vital checks, YCJ may not be identifying

symptoms as quickly or frequently as it would be otherwise.

       Second, YCJ and/or Federal Defendants appear not be identifying and/or recording

symptoms that occur during weekends. In Defendants’ December 24 daily status report for Yuba,

Defendants stated that three “ICE detainees” had experienced symptoms. (ECF No. 925.)

Medical records indicate three additional class members experienced symptoms for the first time

during the outbreak on December 26 and 27: Mr. Erazo Herrera (shortness of breath, dry cough,




3
  Plaintiffs’ counsel has repeatedly raised questions regarding the protocols employed for
identifying symptomatic individuals, and received only general assurances that health officers
are following CDC guidelines without any evidence that Federal Defendants have engaged in
efforts to ensure that this is true, even when presented with both specific instances of failure to
identify symptomatic individuals and concerns about numerically implausible status updates.
See, e.g., ECF No. 930 (December 28, 2020 YCJ Status Update) (reporting zero symptomatic
individuals among 43 infectious COVID-positive county inmates and four infectious-positive
ICE detainees).
                                             4
                                 CASE NO. 3:20-CV-02731-VC
                                PLAINTIFFS’ STATUS REPORT
         Case 3:20-cv-02731-VC Document 1005 Filed 02/02/21 Page 7 of 14




loss of taste and smell, unable to eat, feels hot, chest pain, headache), Mr. Rajnish (congestion

and runny nose), and Mr. Quintanilla (aches and pain, chest pain, runny nose, coughing up

phlegm, no energy/not sleeping well on December 26, and tired, congested, backache, loss of

taste, shortness of breath, lightheadedness on December 27). Yet Federal Defendants’ December

28 daily status update still reflected that cumulatively only three class members had experienced

symptoms, when at that point it should have been at least six.

        Third, YCJ and/or Federal Defendants appear to undercount the aggregate number of

detainees who have experienced symptoms. Defendants’ January 5 status report indicated that

cumulatively five “ICE detainees” had experienced symptoms. (ECF No. 947.) But at that point

the medical records of at least seven class members indicated they had experienced symptoms

during the outbreak: Mr. Apaza (December 19: cold, runny nose), Roberto Robles (December

21: headache), Mr. Rajnish (December 23: feels warm and dizzy), Ricardo Vasquez Cruz

(December 23: sudden onset sore throat), Mr. Erazo Herrera (see above), Mr. Quintanilla (see

above), and Jonny Vasquez-Rodriguez (December 29: headache, body ache, sore throat).

        Plaintiffs have repeatedly raised questions and concerns with Federal Defendants about

the apparent under-identification of symptomatic people at YCJ. Federal Defendants have

relayed that YCJ is relying on CDC “Symptomology for Coronavirus, a Coronavirus

Supplemental Screening tool, and the Bi-County Public Health Officer’s guidance.” As indicated

above, Plaintiffs have also requested information about any COVID-19 screening tool being used

at YCJ and a copy of that tool, but as of yet have not received any information beyond the fact

that it exists.

        The failure to identify symptomatic people prevents the isolation of potentially infected

individuals—a primary source of continued transmission. See also ECF 922 at 2, ¶ 5 (“Ensure


                                             5
                                 CASE NO. 3:20-CV-02731-VC
                                PLAINTIFFS’ STATUS REPORT
        Case 3:20-cv-02731-VC Document 1005 Filed 02/02/21 Page 8 of 14




that any class member who is identified by medical personnel or class counsel as experiencing

symptoms of COVID-19 is individually isolated unless he tests positive, satisfies the CDC

criteria for release from isolation, or is released from custody.”).

       3. Federal Defendants and YCJ are classifying people as “recovered” based on the

passage of time, without following their own protocols regarding ongoing symptoms. As

explained in Plaintiffs’ status report of January 5, Defendants are reporting that large numbers of

people in custody – class members and County inmates – are recovered. See, e.g., ECF 945 at 1-

2. The medical records of class members who have tested positive for COVID-19 include the

following entry “[h]ouse in medical isolation for at least 10 days since symptoms first appeared,

and at least 24 hours have passed since last fever without the use of fever-reducing medications,

and symptoms have improved.” However, at least three class members were administered a fever

suppressant (Tylenol or Aspirin) before 24 hours lapsed, and two of those people were returned

to housing pods in the meantime. For example, Mr. Quintanilla was deemed recovered,

administered Tylenol, and moved to A-Pod on January 4, ten days after testing positive. Mr.

Rajnish saw a similar move to A-Pod with a fever suppressant on day ten after his positive test.

YCJ’s and Federal Defendants’ seemingly mechanical determination of recovery after ten days,

and without consistently following their own fever suppressant protocol, risks further outbreak.

Further, Federal Defendants began reporting class member Noe Rivera Garcia as recovered

starting on December 31, 2020, see Dkt. 941, even though he was released from YCJ less than

24 hours after testing positive for COVID-19 and he reported that no one from ICE or YCJ

contacted him after his release to ascertain whether or not he remained ill. While Mr. Rivera

Garcia’s case does not raise the same concerns as those who remained in custody throughout

their illness, reporting him as “recovered” is further indication of a lack of due diligence. See


                                             6
                                 CASE NO. 3:20-CV-02731-VC
                                PLAINTIFFS’ STATUS REPORT
        Case 3:20-cv-02731-VC Document 1005 Filed 02/02/21 Page 9 of 14




also ECF 922 at 2, ¶ 6 (ordering class members who test positive to be isolated until they satisfy

CDC criteria for release from isolation).

       4. Class members report transfer into filthy cells and Defendants have not provided

basic details about who is cleaning the cells and how. Since Plaintiffs’ January 5 status report,

there have been relatively few transfers of class members into isolation cells. However, class

members have continued to report that the cells they have been moved into do not appear to have

been cleaned and have also reported what they believe to be mold. During a January 25 meet-

and-confer, Federal Defendants reported only that “facilities” has checked on these complaints

and represents that the cells have been cleaned and there is no mold. Federal Defendants have

not provided any specific information in response to questions regarding who, specifically, is

conducting the cleaning, what protocols they are following, and what efforts Federal Defendants

are undertaking to verify compliance with the injunction’s cleaning requirements. There is no

evidence to contradict class members’ specific, detailed reports of cells that have not been

cleaned or disinfected. See ECF 922 at 2, ¶ 7 (“Ensure that there is cleaning and disinfection by

staff of any cell or bunk prior to the introduction of a class member into that cell or bunk.”).

       B.        Plaintiff’s Request for Additional Court Intervention to Address
                 Non-Compliance

       Plaintiffs request that the Court order Federal Defendants to do the following, on or

before February 5 at 5 p.m., to enhance compliance with the preliminary injunction dated

January 6:

       1.    Include in the daily YCJ status reports testing information of a similar detail and

             quality to the testing information that is filed with respect to Mesa Verde (tracking all

             tests, the dates of those tests, the dates the results of those tests were returned, and the



                                               7
                                   CASE NO. 3:20-CV-02731-VC
                                  PLAINTIFFS’ STATUS REPORT
       Case 3:20-cv-02731-VC Document 1005 Filed 02/02/21 Page 10 of 14




           results of those tests) for each class member, with such information going back to the

           beginning of the YCJ outbreak.

       2. Provide Plaintiffs copies of any screening tools, guidelines, logs, or other material

           that YCJ uses to identify COVID-19 symptoms.

       3. Provide Plaintiffs copies of any screening tools, guidelines, logs, or other material

           that YCJ uses to assess whether a detainee has recovered from COVID-19.

       4. Provide Plaintiffs information on who has cleaned the cells at YCJ that class

           members have been transferred into since December 23, any protocols used for

           cleaning those cells, and any logs related to cleaning those cells.

       5. Ensure that YCJ takes detailed “before” and “after” photos of any cells to which class

           members will be moved and provide those photos to Plaintiffs.


           C. DHS Immigration Enforcement Guidance and Likely Impact on Federal
              Defendants’ Approach to this Case

       Newly issued DHS guidance instructs Federal Defendants to significantly alter their

approach to immigration enforcement and COVID-19 protocols in detention. See David Pekoske,

Memorandum Re: Review of and Interim Revision to Civil Immigration Enforcement and

Removal Policies and Priorities at 2-3 (“Pekoske Memo”) (attached hereto as Exhibit A).4

       As of February 1, under the Pekoske Memo, DHS policy excludes a significant

proportion of class members from priority for any immigration enforcement action, including

detention. The Peksoke Memo also, for the first time, prioritizes COVID-19 protocols over

enforcement considerations, requiring that “all enforcement and detention decisions shall be


4
 This government record is properly subject to judicial notice. See Daniels–Hall v. Nat’l Educ.
Ass’n., 629 F.3d 992, 999 (9th Cir. 2010). Although the “100-Day Pause on Removals” at
Section C of the memorandum has been enjoined by a temporary restraining order, all other
provisions of the memorandum remain in effect. See Texas v. United States, --- F.Supp.3d ----,
2021 WL 247877, *8 (S.D. Tex. Jan. 26, 2021).
                                            8
                                CASE NO. 3:20-CV-02731-VC
                               PLAINTIFFS’ STATUS REPORT
       Case 3:20-cv-02731-VC Document 1005 Filed 02/02/21 Page 11 of 14




guided by DHS’s ability to conduct operations and maintain custody consistent with applicable

COVID-19 protocols.” Id. at 3. The new policy will remain in force until DHS has conducted an

exhaustive review of enforcement policies and further adopted specific revised policies. Id. at 2.

Plaintiffs alert the Court to the Pekoske Memo because it appears the memo will materially

impact the future course of this case, since it contramands many of Federal Defendants’ current

litigation positions. Cf. Morton v. Ruiz, 415 U.S. 199, 235 (1974) (holding, pursuant to Accardi

doctrine, agencies must follow sub-regulatory procedures affecting individual rights, “even

where the internal procedures are possibly more rigorous than otherwise would be required”);

see also Alcaraz v. I.N.S., 384 F.3d 1150, 1162 (9th Cir. 2004) (“Where the rights of individuals

are affected, it is incumbent upon agencies to follow their own procedures.”) (citing Morton);

Damus v. Nielsen, 313 F. Supp. 3d 317, 324, 337-38 (D.D.C. 2018) (sustaining claim that

Accardi doctrine required adherence to ICE directive setting out “procedural requirements for

assessing asylum-seekers’ eligibility for release”).

       1. Under the Pekoske Memo, a Significant Proportion of the Class Should No
          Longer Be Detained
       First, DHS’ new enforcement priorities exclude a significant proportion of class members

from priority from any immigration enforcement action, including continued detention.

Individuals now qualify as enforcement priorities only when they:

           •   “have engaged in or are suspected of terrorism or espionage, or [their]

               apprehension, arrest and/or custody is otherwise necessary to protect the national

               security of the United States”;

           •   were “apprehended at the border or ports of entry while attempting to unlawfully

               enter the United States on or after November 1, 2020, or who were not physically

               present in the United States before November 1, 2020”; or

           •   were released from criminal custody after January 20, 2021 and “have been

               convicted of an ‘aggravated felony,’ as that term is defined in section 101(a) (43)



                                             9
                                 CASE NO. 3:20-CV-02731-VC
                                PLAINTIFFS’ STATUS REPORT
        Case 3:20-cv-02731-VC Document 1005 Filed 02/02/21 Page 12 of 14




               of the Immigration and Nationality Act at the time of conviction, and are

               determined to pose a threat to public safety.”

Pekoske Memo at 2.

       On their face, DHS’s revised enforcement priorities do not apply to any current class

members, since none of them were released from criminal custody after January 20, 2021. But

even if one were to disregard the January 20 cut-off date, these enforcement priorities

categorically exclude class members who have been released by ICE sua sponte under the

pressure of this litigation or who have been released pursuant to this Court’s bail orders, because

even to the extent that those class members have prior convictions for aggravated felonies, all

have already been determined to pose no threat to public safety. See Dkt. 90 (standard for bail);

Dkt. 357 (preliminary injunction stating that class members who pose a danger to the community

will not be released on bail). And even disregarding the cutoff date, they also categorically

exclude, at a minimum, all current detainees who have not been convicted of an aggravated

felony. Taking a broad view, because the new priorities “shall apply not only to the decision to

issue, serve, file, or cancel a Notice to Appear, but also to a broad range of other discretionary

enforcement decisions, including deciding: … whom to detain or release” and “whether to settle,

dismiss, appeal, or join in a motion on a case[,]” Pekoske Memo at 2, they also appear likely to

change the enforcement landscape surrounding Mesa Verde and YCJ writ large.

       2. DHS Now Prohibits ICE from Enforcement Action Inconsistent with COVID-19
          Guidance
       Second, the new DHS policy conditions “all enforcement and detention decisions” on

compliance with “applicable COVID-19 protocols.” Id. at 3 (emphasis added). This Court has

already identified myriad ways ICE has failed to follow even its generally-applicable COVID-19

protocols in Mesa Verde and YCJ and has remedied them by issuing provisional relief to the

Class. See generally Dkt. 357 (June 6, 2020 preliminary injunction); Dkt. 867 (Dec. 3, 2020

preliminary injunction); Dkt. 951 (Jan. 6, 2021 preliminary injunction). Recent isolation

practices at YCJ, detailed below, make clear that, in addition to failing to fully comply with this

                                             10
                                 CASE NO. 3:20-CV-02731-VC
                                PLAINTIFFS’ STATUS REPORT
        Case 3:20-cv-02731-VC Document 1005 Filed 02/02/21 Page 13 of 14




Court’s January 6 order as described supra, Federal Defendants have proved themselves further

unable to comply with their own pandemic response policies. The use of medical isolation at

YCJ is an illustrative example.

       Applicable guidance requires that medical segregation be “distinct from punitive solitary

confinement of incarcerated/detained individuals, both in name and in practice.”5 Recognizing

that spaces otherwise used for administrative segregation or solitary confinement often become

repurposed for isolation in the pandemic, pandemic response guidance requires that “medical

isolation is operationally distinct from solitary confinement” and requires that facilities take

proactive measures to prevent medical isolation from becoming punitive, such as:

            •   “[e]nsur[ing] that individuals under medical isolation receive regular visits from

                medical staff and have access to menstal health services”;

            •   “[e]nsur[ing] that detainees are provided similar access to radio, television,

                reading materials, personal property, telephone, recreation and commissary to the

                fullest extent possible”;

            •   “[i]ncreasing telephone privileges without a cost barrier to maintain mental

                health and connection with others while isolated”;

            •   “[c]ommunicat[ing] regularly with isolated individuals about the duration and

                purpose of their medical isolation period.”6

       Defendants have failed to comply with this requirement. Class members sent to medical

isolation at Yuba during the outbreak described detention in tiny, filthy, solitary confinement

chambers with no access to reading materials, television, or phone calls. Some class members

reported lack of access to medical care while in medical segregation. Others reported that



5
  See CDC, COVID-19: Guidance for Correctional & Detention Facilities, available at
https://www.cdc.gov/coronavirus/2019-ncov/community/correction-detention/guidance-
correctional-detention.html (last updated Dec. 31, 2020).
6
  Id.; see also ICE, Pandemic Response Requirements Version 5.0 at 31, available at
https://www.ice.gov/doclib/coronavirus/eroCOVID19responseReqsCleanFacilities.pdf (Oct. 27,
2020) (repeating language from CDC guidance).
                                               11
                                   CASE NO. 3:20-CV-02731-VC
                                  PLAINTIFFS’ STATUS REPORT
       Case 3:20-cv-02731-VC Document 1005 Filed 02/02/21 Page 14 of 14




Defendants and their contractors did not even communicate why they were being isolated or

whether they had tested positive for COVID-19, let alone the expected duration of their isolation.

Pursuant to the new policy, if YCJ cannot comply with ICE’s own COVID protocols, it should

not be used to house ICE detainees for the remainder of the pandemic. Plaintiffs offer this

example as one of many that may significantly alter the course of this litigation.




Date: February 2, 2021                            Respectfully submitted,

                                                  /s/ Sean Riordan
                                                  Sean Riordan
                                                  William S. Freeman
                                                  AMERICAN CIVIL LIBERTIES UNION
                                                  FOUNDATION OF NORTHERN
                                                  CALIFORNIA

Bree Bernwanger                                   Emilou H. MacLean
Hayden Rodarte                                    Manohar Raju
LAWYERS’ COMMITTEE FOR                            Public Defender
CIVIL RIGHTS OF                                   Matt Gonzalez
SAN FRANCISCO BAY AREA                            Chief Attorney
                                                  Francisco Ugarte
Judah Lakin                                       Genna Ellis Beier
Amalia Wille                                      OFFICE OF THE PUBLIC DEFENDER
LAKIN & WILLE LLP                                 SAN FRANCISCO

Jordan Wells                                      Martin S. Schenker
Stephanie Padilla                                 Timothy W. Cook
AMERICAN CIVIL LIBERTIES UNION                    Francisco M. Unger
FOUNDATION OF SOUTHERN                            COOLEY LLP
CALIFORNIA
                                                  Attorneys for Plaintiffs-Appellees




                                             12
                                 CASE NO. 3:20-CV-02731-VC
                                PLAINTIFFS’ STATUS REPORT
